Citation Nr: 9901457	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-07 047	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ankle 
disorders.  

3.  Entitlement to a compensable rating for tinea pedis with 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had recognized periods of active service from 
July 1976 to July 1979 as well as from February 1981 to 
January 1984, and a period of unrecognized service from 
January 1984 to June 1985 (from which he was discharged under 
other than honorable conditions and which was held in a 
November 1994 administrative decision to be a bar to VA 
benefits).  

Initially, the Board of Veteran's Appeals (Board) notes that 
in November 1994 the veteran was notified of a rating action 
of that same month by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which granted 
service connection, and assigned a noncompensable rating, for 
tinea pedis with onychomycosis, status post removal of 
several toenails.  That rating action also denied service 
connection for residuals of a left knee injury, bilateral 
ankle disorders, and a lipoma of the back.  A notice of 
disagreement (NOD) was received in January 1995 and a 
statement of the case (SOC) was issued in April 1995.  

No substantive appeal was received within one year of the 
notification of the denial and, thus, the appeal was not 
perfected.  This was, in effect, acknowledged in VA Form 21-
4138, Statement in Support of Claim, which was received in 
January 1996 in which the veteran made reference to new 
material evidence and which was an application to reopen 
the claims for service connection.  

The RO has developed this appeal on the basis that it stems 
from an appeal of a December 1997 rating action which, in 
pertinent part, denied a compensable rating for service-
connected tinea pedis with onychomycosis and denied reopening 
of the claims for service connection for a lipoma of the 
back, residuals of a left knee injury, and bilateral ankle 
disorders.  An NOD was received in February 1998 (which did 
not address the lipoma of the back) and after the issuance of 
an April 1998 SOC (which also did not address the lipoma of 
the back), a substantive appeal was received in April 1998 
which perfected the appeal.  

However, apparently because of receipt of VA Forms 21-4138, 
in January and February 1996 were considered to be 
applications to reopen the claims for service connection, on 
July 15, 1996 the veteran was notified of a rating action of 
that month denying a compensable rating for service-connected 
tinea pedis with onychomycosis and denying reopening of the 
claims for service connection for a lipoma of the back, 
residuals of a left knee injury, and bilateral ankle 
disorders.  

Thereafter, VA Forms 21-4138, were received on March 31, 1997 
and July 5, 1997 (within one year of the July 15, 1996 
notice) addressing the denials of reopening of the claims for 
service connection for a lipoma of the back, residuals of a 
left knee injury, and bilateral ankle disorders and a 
compensable rating for tinea pedis.  These were not construed 
to be an NOD; however, the veteran did state in the March 
1997 VA Form 21-4138 that the VA keeps turning them 
[claims] down.  I dont [sic] know what else I have to do, or 
can do to prove my case.  However, no SOC was issued at 
that time.  

Accordingly, it is the determination of Board that this 
appeal stems from the July 1996 rating action and that the 
appeal has been perfected as to the applications to reopen 
the claims for residuals of a left knee injury and bilateral 
ankle disorders and a compensable rating for tinea pedis but 
that no valid substantive appeal has yet been filed (nor can 
be until after the issuance of an appropriate supplemental 
SOC (SSOC)) as to the issue of the whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a lipoma of the back.  Generally see Marsh v. 
West, No. 98-634, slip op. at 5 (U.S. Vet. App. Oct. 5, 1998) 
(the Board is obligated to assess its jurisdiction and the 
appellant is entitled to present evidence and argument on the 
matter).  

Also, the Board notes that in the veterans VA Forms 21-4138 
of March and July 1997 he made reference to a desire to have 
a hearing but in the July 1997 VA Form 21-4138, when it 
appears that he may have been attempting to withdraw the 
hearing request, he was apparently under the impression that 
he had an ongoing appeal, a conclusion with which the RO was 
obviously not in agreement (since in the February 1998 SOC 
the RO described the March 1997 VA Form 21-4138 as an 
application to reopen the claims, and not as an NOD).  

Although the veteran did not request a hearing in his VA Form 
9 of April 1998, it is the determination of the Board that 
additional clarification is in order as to whether the 
veteran still desires a hearing.  

Also, it is noted that in VA Form 21-4138 of January 1998 
(construed by the RO as the NOD) the veteran made reference 
to not all of the service medical records being on file.  
Although the National Personnel Records Center has been 
contacted on several occasions, it is unclear precisely what 
steps have been taken to determine whether the veterans 
complete service medical records are on file.  

Lastly, while under 38 U.S.C.A. § 5107(a) (West 1991) the 
duty to assist an appellant does not attach until after a 
claim is reopened, there are exceptions to this general 
rule.  Here, during military service it was noted in 
December 1981, in conjunction with treatment for his tinea 
pedis, that the veteran had received follow-up treatment or 
evaluations at a VA medical facility at some unspecified 
time and place.  While such VA records do not appear to 
directly relate to a lipoma of the back, the left knee, or 
ankles, they may contain information or clinical histories 
relating to these alleged disabilities.  Moreover, as these 
are VA records they are constructively in the possession of 
VA and should be obtained, even in the reopening context.  
See Dunn v. West, No. 96-695, slip op. at 6 (U.S. Vet. App. 
Sept. 23, 1998) (in a reopening context the VA is deemed to 
have constructive knowledge of documents it creates, citing 
Bell v. Derwinski, 2 Vet. App. 611 (1992)).  Thus, the 
veteran should be contacted and requested to provide as much 
detailed information as possible concerning the dates and 
places of VA treatment, evaluation, observation or 
hospitalization during military service.  

Accordingly, the case is remanded for the following actions: 

1.  The RO should contact the veteran and request that 
he provide as much detailed information as possible 
concerning the dates and places of VA treatment, 
evaluation, observation or hospitalization during 
military service.  Then, the RO should take all 
appropriate steps to obtain such records and associate 
them with the claim file.  

2.  The RO should take all appropriate steps to assure 
that all of the veterans service medical records are 
on file.  

The RO should document all steps taken.  

3.  The RO should clarify whether the veteran desires 
to have a hearing on appeal.  If so, all appropriate 
steps should be taken to assure that he is afforded 
such a hearing.  

4.  After the above development has been completed, the 
RO should readjudicate the claims.  If the action is 
adverse to the veteran, he and his representative 
should be furnished an SSOC which summarizes the 
pertinent evidence, fully cites the applicable legal 
provisions and reflects detailed reasons and bases for 
the decision reached.  

The veteran and his representative must be furnished 
with a VA Form 9 for the purpose of perfecting an 
appeal as to the issue of whether new and material 
evidence has been submitted to reopen a claim for 
service connection for a lipoma of the back.  

The veteran and his representative must be, and hereby 
are, informed that a substantive appeal, VA Form 9 or 
its equivalent expressing a desire to continue or 
perfect the appeal, must be filed within the 
appropriate time frame of 60 days of the issuance of 
the SSOC, as to the issue of whether new and material 
evidence has been submitted to reopen a claim for 
service connection for a lipoma of the back.  

5.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and appellants representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 

record and to accord the appellant due process of law.  No 
action is required of the appellant until further notice is 
received.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
